Citation Nr: 0019532	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-12 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for left testicle 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to August 
1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1982 rating decision by 
the Milwaukee, Wisconsin, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for a psychiatric disorder and a left inguinal 
hernia, but denied service connection for a  left testicle 
disability.  The RO has determined that the veteran was not 
properly notified of the determination until February 1998.  
A notice of disagreement was received in April 1998.  A 
statement of the case was issued in June 1998, and the 
veteran's substantive appeal was received in August 1998.

In his August 1998 substantive appeal, the veteran indicated 
that he wanted a hearing before a Member of the Board in 
Washington, D.C.  Such a hearing was scheduled in April 2000, 
but the veteran failed to appear for the hearing.  A motion 
by the veteran to reschedule his hearing was subsequently 
granted.  However, in correspondence received in May 2000, 
the veteran indicated that he would not be able to attend a 
Board hearing due to incarceration. 


FINDINGS OF FACT

1.  The veteran's left cryptorchidism is a congenital or 
developmental defect.

2.  There is no competent evidence of a superimposed 
disability of the left testicle which is related to the 
veteran's period of active military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
left testicle disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a left testicle condition was denied 
in December 1982 on the basis that it was a congenital 
abnormality.  The veteran has contended that he suffered from 
the disability as a result of an accident while performing 
physical activities during his active duty service.

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Congenital or 
developmental defects as such are not diseases or injuries 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).

However, the Board must first determine whether the veteran 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  To establish that a claim for service 
connection is well grounded, there must be a medical 
diagnosis of a current disability; medical evidence, or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  A claim may also be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

It should be emphasized that where the determinative issue 
involves a medical diagnosis or causation, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  A claimant therefore cannot meet this burden 
merely by presenting lay testimony and/or lay statements 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well-grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

The veteran's service medical records show that in May 1981 
he complained of left testicular pain after being hit in his 
groin.  In July 1981 the veteran underwent a left orchiopexy, 
placement of left testicular prosthesis with high ligation of 
a left indirect inguinal hernia and removal of left spermatic 
cord.  Pathologic evaluation of the testicle revealed 
findings consistent with undescended cryptorchid testis.  At 
the time of the operation there was no evidence of a globus 
minor or tail to the epididymis, and no convoluted portion of 
vas deferens was identified.  There was no continuity noted 
between the vas and the epididymis since there was 
nondevelopment of the convulated portion in the tail of the 
epididymis.  The impression was left cryptorchidism and 
atrophic left testicle, secondary to left cryptorchidism.

The veteran underwent a VA examination in October 1982.  The 
examination was unremarkable except for an atrophic left 
testicle.  The diagnosis was postoperative residuals, left 
inguinal repair, fully recovered, asymptomatic, and, 
associated testicular atrophy, approximately 50% of normal, 
reportedly followed inguinal repair, August 1981.

As noted, under 38 C.F.R. § 3.303(c), congenital or 
developmental defects, such as the veteran's left 
cryptorchidism, are not diseases or injuries within the 
meaning of applicable legislation.  The RO's determination 
that cryptorchidism is a congenital abnormality was based on 
medical literature in the form of Merck Medical Manual, and 
the veteran was informed of the RO's reliance on this 
evidence in the statement of the case.  Nevertheless, the 
veteran has not submitted any medical evidence suggesting 
that cryptorchidism is not a congenital defect.  Such a 
determination is clearly medical in nature and the 
preponderance of the medical evidence warrants a finding that 
the cryptorchidism is a congenital defect.  To the extent 
that the veteran may contend otherwise, as a layperson he is 
not competent to render an opinion regarding such medical 
matters.  Espiritu.

The Board next turns to the possibility that the veteran may 
have aggravated his left cryptorchidism while on active duty, 
and that service connection is therefore warranted under 
VAOPGCPREC 82-90 (July 18, 1990).  Significantly, however, 
while this VA General Counsel opinion provides authority to 
grant service connection for the aggravation of a preexisting 
familial or hereditary disease, that opinion does not lift 
the regulatory bar precluding grants of service connection 
for congenial or developmental defects.  As 38 C.F.R. §§ 
3.303(c) and 4.9 clearly provide that service connection may 
not be granted for congenital defects, the Board finds that 
service connection for aggravation of the veteran's 
cryptorchidism is barred as a matter of law.

The Board notes that although a congenital or developmental 
defect is not a disease or injury within the meaning of 
legislation applicable to service connection, service 
connection may be granted if during military service the 
defect is subject to superimposed disease or injury.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also VAOPGCPREC 82-90 
(July 18, 1990).  However, there is no evidence of any 
resulting disability of the left testicle related to the 
inservice injury.  The Board notes here, however, that 
service connection for left indirect inguinal hernia was 
granted.

In summary, the record is found to show that the veteran 
underwent an elective left orchiectomy during service for a 
congenital defect of the left testicle and for which 
inservice surgery was to ameliorate that condition.  Further, 
there is no competent evidence establishing the existence of 
a superimposed left testicle disability due to injury during 
service.  Therefore, as the veteran's left testicle 
disability may be not be considered a disease or injury 
according to VA law, and as there is no competent medical 
evidence of a superimposed disease or injury during service 
related to the veteran's left testicle disability, the 
veteran has failed to state a plausible claim for service 
connection.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 

